Citation Nr: 0838322	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1975 to April 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied claims for service connection for hepatitis C 
and for a liver condition and tumors.  Following issuance of 
the statement of the case, the veteran submitted a 
substantive appeal in which he limited his appeal to the 
denial of hepatitis C.  Thus, the appeal is limited to the 
issue listed on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the veteran's substantive appeal, he requested a Travel 
Board hearing at a local VA office.  In March 2006 the 
veteran clarified that he would like a Travel Board hearing 
at the Waco RO before a member of the Board. 

An August 7, 2008 deferred rating reflects that the veteran 
had a new address in Sun City West, Arizona, apparently based 
on information contained in computer records.  It was 
directed that the veteran's claims folder be permanently 
transferred to the Phoenix RO as the veteran resides in that 
jurisdiction and a Travel Board hearing was pending.  There 
is no correspondence from the veteran in the file reflecting 
the change of address.  

The veteran was advised by an August 22, 2008 letter of the 
Travel Board hearing scheduled on September 24, 2008 at the 
Phoenix RO.  A reminder notice was provided on September 10, 
2008.  However, both letters were sent to the veteran's old 
address in Arlington, Texas.  The veteran's representative, 
in an informal hearing presentation dated October 27, 2008, 
notes that the veteran was scheduled for a Travel Board 
hearing in Phoenix, Arizona even though he currently lives in 
Arlington, Texas.  No mail was returned from the Arlington, 
Texas address where notice of the Phoenix Travel Board 
hearing was delivered.  

It is unclear from the record where the veteran currently 
resides. On remand, such should be clarified and the veteran 
scheduled for a Travel Board hearing at the RO in the 
jurisdiction where he resides.  

Accordingly, the case is REMANDED for the following action:

1.  Determine the current address for the 
veteran.

2.  Schedule the veteran for a Travel 
Board hearing before a Veterans Law Judge 
at the RO in the jurisdiction where he 
resides. The veteran should be notified of 
such hearing at his current address.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

